                                  UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF KENTUCKY
                                          AT LOUISVILLE


DR. GARY LLOYD REASOR                                                                               PLAINTIFF

vs.                                                               CIVIL ACTION NO. 3:19-CV-27-CRS

WALMART STORES EAST, L.P.,                                                                      DEFENDANTS


                          MEMORANDUM OPINION AND ORDER

           This matter is before the Court on motion for partial summary judgment, DN 20, and

motion to stay discovery, DN 21, by Defendant. For the following reasons, Defendant’s motion

for partial summary judgment, DN 20, will be GRANTED, and Defendant’s motion to stay

discovery, DN 21, will be DENIED AS MOOT.

I. Background

           Dr. Gary Reasor (“Dr. Reasor” or “Plaintiff”) is a board-certified anesthesiologist who

concentrates his work on pain management. DN 1-1, p. 3. As part of his medical practice, Dr.

Reasor prescribes opioids and other controlled substances to his patients. Id. at 4. Walmart Stores

East, L.P. (“Defendant” or “Walmart”) is a Delaware corporation that operates pharmacies in the

Louisville region. DN 2, p. 2. Plaintiff alleges that in July or August of 2018, Defendant directed

its stores in the Louisville region to stop filling prescriptions issued by Plaintiff. DN 1-1, p. 4.

Plaintiff further alleges that “Customers seeking to fill said prescriptions were told “things such as

‘This doctor is under investigation,’ and ‘We are no longer allowed to fill his prescriptions.’” Id.

           On December 10, 2018, Plaintiff sued Defendant in Kentucky State Court.1 Count One

alleges “actions and statements of the Defendant were published to third parties and were



1
    On January 10, 2019, Defendant removed the action to federal court based on diversity jurisdiction. DN 1, p. 1.
defamatory per se.” DN 1-1, p. 5. Count Two alleges “the conduct of the Plaintiff invaded the

good name and privacy of the Plaintiff and cast him in a false light in his community.” Id. Count

Three alleges “The Defendant published the defamatory information regarding Reasor with

reckless disregard of the probability that doing so would cause emotional distress to the Plaintiff.”

Id. at 6. According to the complaint, three allegations serve as the basis for Plaintiff’s claims: (1)

Defendant’s refusal to fill prescriptions, (2) Defendant’s statement2 that Walmart pharmacies were

“not allowed to” fill Plaintiff’s prescriptions, and (3) Defendant’s statement that Plaintiff was

“under investigation” (“or some similar or substantively similar explanation”).

        On July 3, 2019, Defendant filed a motion for partial summary judgment on Plaintiff’s first

two allegations: “Walmart’s refusal to fill prescriptions by Plaintiff” and “any communication of

that refusal to patients.” DN 20-1, p. 1.               Defendant styles these allegations as Plaintiff’s

“prescription refusal defamation claim.” Id. Defendant asserts that “Walmart’s refusal to fill

prescriptions written by Plaintiff is not actionable” and “any communication of that refusal to

patients is not defamatory … and is otherwise protected under a qualified privilege.” Id.

II. Legal standard

        A party moving for summary judgment must demonstrate “there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). “[T]he mere existence of some alleged factual dispute between the parties will not defeat

an otherwise properly supported motion for summary judgment; the requirement is that there be

no genuine issue of material fact.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 263 (1986). An




2
 In his complaint, Dr. Reasor does not allege who made the defamatory statements. Instead, he uses the passive
voice (“Customers seeking to fill said prescriptions were told various untruthful things….”). DN 1-1, p. 4. For the
purposes of summary judgment, and viewing the evidence in the light most favorable to Plaintiff, the Court will
attribute these alleged statements to Defendant.

                                                         2
issue of material fact is genuine if a rational fact-finder could find in favor of either party on the

issue. Id. at 248.

        In undertaking this analysis, the Court must view the evidence in a light most favorable to

the non-moving party. Scott v. Harris, 550 U.S. 372, 378 (2007). The party moving for summary

judgment bears the burden of establishing the nonexistence of any issue of material fact. Celotex

Corp. v. Catrett, 477 U.S. 317, 330 (1986). They can meet this burden by “citing to particular parts

of materials in the record” or “showing that the materials cited do not establish the … presence of

a genuine dispute.” Fed. R. Civ. P. 56 (c)(1). This burden can also be met by demonstrating that

the nonmoving party “fail[ed] to make a showing sufficient to establish the existence of an element

essential to that party's case, and on which that party will bear the burden of proof at trial.” Celotex,

477 U.S. at 322. “Summary judgment should not ordinarily be granted before discovery is

completed." Smith v. Freland, 954 F.2d 343, 348 (6th Cir. 1992). However, summary judgment

prior to the close of discovery may be appropriate if, in opposing a motion for summary judgment,

a party fails to submit an affidavit under Federal Rule of Civil Procedure 56(f) stating why the

party cannot present “facts essential to justify the party's opposition.” Plott v. Gen. Motors Corp.,

Packard Elec. Div., 71 F.3d 1190, 1196 (6th Cir. 1995).

III. Discussion

        A. Defendant’s refusal to fill prescriptions from Dr. Reasor

        Defendant’s refusal to fill prescriptions written by Dr. Reasor was not defamatory because

the action of not filling prescriptions does not meet the prima facie elements of defamation.

Defamation is “mak[ing] a false statement about someone to a third person in such a way as to

harm the reputation of the person spoken of.” Toler v. Sud-Chemie, Inc., 458 S.W.3d 276, 286

(Ky. 2014). To establish a claim for defamation, Plaintiff must prove the following elements: (1)



                                                   3
Defendant used defamatory language, (2) about Plaintiff, (3) which was published, and (4) which

caused injury to reputation. Stringer v. Wal-Mart Stores, Inc., 151 S.W.3d 781, 793 (Ky. 2004)

(overruled on other grounds by Toler v. Süd-Chemie, Inc., 458 S.W.3d 276 (Ky. 2014)).

“[D]efamatory language is broadly construed as language that ‘tends so to harm the reputation of

another as to lower him in the estimation of the community or to deter third persons from

associating or dealing with him.’” Id. Defamatory words must be construed in their most natural

meaning and in the sense in which they would be understood by those to whom they were

addressed. Digest Pub. Co. v. Perry Pub. Co., 284 S.W.2d 832, 834 (Ky. App. 1955). Defamatory

statements should also be measured by the “natural and probable effect on the mind of the average

reader.” Stringer, 151 S.W.3d at 793.

        Here, Defendant’s refusal to fill prescriptions from Plaintiff cannot be defamatory because

it does not meet the first prima facie element of defamation. Plaintiff’s argument that “the very

practice of not filling [Dr. Reasor’s] prescriptions implied that Plaintiff was “in trouble” or “under

investigation” is without merit because the action of not filling a prescription is not “defamatory

language.” DN 22, p. 3. Some state courts have found that defamation actions may be brought

for non-verbal communications when circumstances so justify. See, e.g., Bennett v. Norban, 396

Pa. 94, 151 A.2d 476 (1959) (finding that when plaintiff was accosted and searched in the street

outside a store by the store’s employees, the nonverbal conduct was capable of defamatory

meaning). However, Plaintiff has failed to provide the Court with any Kentucky case law

establishing that an action, like the refusal to fill a prescription, can form the basis of a defamation

claim. Cf. Sequeira v. Gate Safe, Inc., Civil Action No. 16-24542-Civ, 2017 U.S. Dist. LEXIS

179445, at *7 (S.D. Fla. Oct. 27, 2017) (dismissing a claim for defamation based on nonverbal

actions because the plaintiff failed to produce any case law supporting such a cause of action).



                                                   4
        Even if this Court were to accept that some non-verbal actions can be defamatory under

Kentucky law, summary judgment is appropriate here because Plaintiff has not demonstrated that

Defendant’s failure to fill a prescription has a defamatory implication. A case from the District of

D.C. is instructive. Gaujacq v. Electricite De Fr. Int'l N. Am., Inc., 572 F. Supp. 2d 79 (D.D.C.

2008). In Gaujacq, a defendant employer removed a plaintiff employee from her position as a

president with the company, and announced to the employee’s coworkers that the plaintiff was no

longer allowed to sign checks; defendant also voided two checks that the plaintiff had already

signed. Id. at 94. The plaintiff alleged that the action of voiding the already signed checks

constituted defamation. Id. The court granted summary judgment in favor of the employer on that

limited defamation claim because the plaintiff failed to show that the defendant’s actions had a

defamatory implication. Id. The court found that the action of voiding two checks “show[ed] only

that she was treated as an employee whose responsibilities had changed.” Id. Similarly in the

instant case, Defendant’s refusal to fill prescriptions from Plaintiff shows only that Defendant is

not filling Plaintiff’s prescriptions. This is not defamatory.

        Plaintiff argues that the failure to fill his patient’s prescriptions necessarily imputed illegal

conduct because pharmacists are required to fill prescriptions “unless the Pharmacist has reason to

know of some irregularity with the prescription.” DN 22, p. 8. This is a misunderstanding of

Kentucky law.      Although 21 CFR 1306.04 prohibits pharmacists from knowingly filling

prescriptions “issued not in the usual course of professional treatment,” the law does not create an

affirmative duty to fill prescriptions in the absence of such “red flags.” DN 22, p. 8 (“None of

these “red flags” have any association with the practices of Plaintiff, i.e. there were no “red flags.”).

In this case, the pharmacist’s refusal to fill a prescription was not, in itself, “language” or a

“statement” of anything at all. No rational finder of fact could find that by declining to fill a



                                                   5
prescription, Defendant communicated to patients that Dr. Reasor was a person “involved in

criminal activity.” DN 12, p. 3. To hold otherwise would make all pharmacists who do not fill

prescriptions for any reason (e.g. illegible handwriting, lack of inventory, sincerely held religious

beliefs, or the recognition of a potential harmful drug interaction) subject to prima facie defamation

claims. Accordingly, Walmart’s refusal to fill prescriptions written by Plaintiff cannot give rise

to a defamation claim.

       B. Statement that Walmart was “no longer allowed to fill [Defendant’s]
prescriptions”

       Defendant’s statement that “we are no longer allowed to fill his prescriptions” is not

defamatory for two reasons. First, the statement was, by Plaintiff’s own admission, true. Second,

even if the statement were defamatory, it was protected by qualified privilege.

               1. Truth as a defense

       Defendant’s statement is not defamatory because it is true. “[I]t is beyond dispute that in

[Kentucky], truth is a complete defense, and thus a defendant able to prove the truth of the

defamatory statement at issue cannot be held liable for defamation.” Stringer v. Wal-Mart Stores,

Inc., 151 S.W.3d 781, 795-96 (Ky. 2004) (internal quotation marks and citations omitted). In his

complaint, Plaintiff states “about this time, viz August 8, 2018, a letter from the Defendant was

directed to the Plaintiff indicating that his prescriptions for controlled substances would no longer

be honored.” DN 1-1, p. 4. By Plaintiff’s own admission, Defendant’s statement that he or she

was “no longer allowed” to fill Plaintiff’s prescriptions was true. Consequently, Plaintiff cannot

demonstrate any genuine issue of material fact supporting the claim that Defendant employee’s

statement was defamatory. Cf. Goulmamine v. CVS Pharmacy, Inc., 138 F. Supp. 3d 652, 662

(E.D. Va. 2015) (holding that employee statements like “CVS will not fill Dr. Goulmamine's

prescriptions” were not actionable because they were truthful and non-defamatory).

                                                  6
               2. Qualified privilege

       Walmart’s verbalization of its refusal to fill prescriptions from Dr. Reasor is privileged. A

qualified privilege exists “where the communication is one in which the party has an interest and

it is made to another having a corresponding interest ... if [the communication] is made in good

faith and without actual malice.” Stringer, 151 S.W.3d at 796 (citations and quotations omitted).

The existence of a privilege is a question of law and is not a question of fact for the jury. Id. Once

a qualified privilege has been asserted, the burden rests on the plaintiff to prove actual malice or

abuse of the qualified privilege. Stringer v. Wal-Mart Stores, Inc., 151 S.W.3d 781, 797 (Ky.

2004) (“In effect, the existence of a qualified privilege merely places a ‘technical burden of proof’

regarding malice upon the plaintiff.”).

       Here, Defendant had a vested interest in notifying patients whether Walmart pharmacies

would fill Dr. Reiser’s prescriptions, and patients had a common interest in knowing whether their

prescriptions would be filled. To defeat qualified privilege, a Plaintiff must demonstrate either (1)

the defendant knew what it was saying was false or it acted with reckless disregard as to whether

the statement was true or false or (2) the defendant made a defamatory statement with actual

malice. McCall, 623 S.W.2d at 885. Plaintiff cannot prevail under the first prong because, as

discussed above, the statement made was both non-defamatory and true. Plaintiff cannot prevail

under the second prong because Plaintiff has not demonstrated, or even alleged, that Defendant

acted with actual malice—in either its refusal to fill prescriptions or in its communication of that

refusal to Plaintiff’s patients. Therefore, Defendant’s alleged statement that Walmart pharmacists

were “not allowed” to fill Plaintiff’s prescriptions is privileged.




                                                  7
        C. Plaintiff’s false light claim

        Plaintiff argues that his prescription refusal claims should survive summary judgment

because he has pled a prima facie case for “defamation per se—false light doctrine.” DN 22, p. 4.

Plaintiff asserts “the cause of action known as invasion of privacy is a species of defamation which

is present given the stated facts.” DN 22, p. 6. Plaintiff states that Defendant’s refusal to fill

prescriptions, and the communication of that refusal to patients, “cast the Plaintiff in a false light.”

DN 22, p. 6. Plaintiff also alleges “Defendant has acted in reckless disregard of the truth toward

Plaintiff without ever having contacted him regarding the issues.” Id.

        Even accepting Plaintiff’s allegations as true, Plaintiff’s false light claim is without merit

because the Defendant’s allegedly defamatory statements were oral. Kentucky law does not

recognize a claim for invasion of privacy based on oral statements. McCall v. Courier Journal &

Louisville Times Co., 623 S.W.2d 882, 887 (Ky. 1981). (“right of privacy does not prohibit ...

statements which are oral”). Accordingly, Plaintiff’s false light claim based on Defendant’s

statement that it was “not allowed to” fill his prescriptions fail as a matter of law. See Dukes v.

Mid-Eastern Ath. Conference, 213 F. Supp. 3d 878, 884 (W.D. Ky. 2016) (granting judgment on

the pleadings for the defendant because the false light claim was based on oral statements).

        D. Summary judgment prior to the completion of discovery

        Summary judgment on these claims, before the completion of discovery, is appropriate

because the questions presented are legal questions upon which additional discovery would have

no bearing. The Court may issue summary judgment on purely legal questions, even before

discovery is complete. Toms v. Taft, 338 F.3d 519, 523 (6th Cir. 2003) (“[T]he district court did

not abuse its discretion by granting summary judgment before discovery had commenced. The

basis for the district court's decision was … a purely legal question.”). The non-movant bears the



                                                   8
obligation    to     inform     the     district   court     of    its    need     for     discovery.

Moore v. Shelby Cty., 718 F. App'x 315, 319 (6th Cir. 2017). In the instant case, Plaintiff has

failed to carry his burden of demonstrating how additional discovery would affect the questions of

law presented in Defendant’s motion for partial summary judgment.

               1. Prescription refusal

       Although Dr. Reasor cites various areas he would still like to investigate through discovery,

such as the underlying reason for Walmart’s refusal to honor his prescriptions, this information

does not bear on the dispositive question of whether the refusal to fill a prescription can constitute

“defamatory language” under Kentucky law. As a matter of law, refusal to fill a prescription

cannot constitute defamation. Therefore, summary judgment is proper.

               2. Statement that Walmart was not “allowed to” fill Plaintiff’s prescriptions

       Similarly, whether Defendant’s statement that Walmart was “no longer allowed to fill [Dr.

Reasor’s] prescriptions” is actionable is also legal question upon which additional discovery would

have no bearing. In Kentucky, the determination of the existence of a privilege is a matter of law

to be decided by the court. Clark v. Teamsters Local Union 651, 349 F.Supp.3d 605, 624 (E.D.

Ky. 2018). Plaintiff fails to submit an affidavit under Federal Rule of Civil Procedure 56(f) stating

why Dr. Reasor cannot present “facts essential to justify the party's opposition.” Plott v. Gen.

Motors Corp., Packard Elec. Div., 71 F.3d 1190, 1196 (6th Cir. 1995). No additional discovery

would affect the Court’s analysis of whether Defendant’s statement that Walmart was “no longer

allowed to fill [Dr. Reasor’s] prescriptions” is actionable. Therefore, summary judgment is proper.

       E. Summary judgment’s effect on Plaintiff’s remaining claims

       Although Plaintiff’s prescription refusal claims are not actionable by themselves, they may

provide important context for any remaining claims.           This is because alleged defamatory



                                                   9
statements “should be construed as a whole” Yancey v. Hamilton, 786 S.W.2d 854, 857 (Ky. 1989).

Defendant specifically limited its motion for summary judgment to Plaintiff’s “prescription refusal

claim.” See DN 20-1, p. 2 (“The present Motion addresses only the former category of alleged

defamatory acts and statements which, as a matter of law, cannot give rise to or state a claim upon

which relief can be granted.”). Therefore, while the prescription refusal claims are not actionable,

nothing in this order precludes their use as context to support Plaintiff’s remaining claims (e.g.

“Dr. Reasor was in trouble,” DN 22-4, p. 1, or “under investigation,” DN 1-1, p. 4).

       F. Defendant’s motion to stay discovery

       Because the Court will grant Defendant’s motion for partial summary judgment,

Defendant’s motion to stay discovery on those issues will be denied as moot.

VI. Conclusion

       Motions having been made and for the reasons set forth herein and the Court being

otherwise sufficiently advised, IT IS HEREBY ORDERED AND ADJUDGED that Plaintiff's

motion for partial summary judgment, (DN 20), is GRANTED, and Plaintiff's motion to stay

discovery, (DN 21), is DENIED AS MOOT.


                      October 29, 2019




                                                     Char
                                                        lesR.Si
                                                              mpsonI
                                                                   II,Seni
                                                                         orJudge
                                                        Unit
                                                           edStat
                                                                esDi
                                                                   st
                                                                    rictCour
                                                                           t




                                                10
